UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)December 3, 2015 AMERICA GREENER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-53757 20-8195637 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 254 South Mulberry Street, Suite 113, Meza, AZ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (480) 664-3650 none (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On December 3, 2015, America Greener Technologies, Inc. issued a press release announcing a memorandum of understanding with Stina Resources Ltd.A copy of the press release is furnished as Exhibit 99.1 to this report. Pursuant to General Instruction B.2 of Form 8-K, the information appearing in this Form 8-K, including Exhibit 99.1, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise be subject to the liabilities of that section, nor is it incorporated by reference into any filing of America Greener Technologies, Inc. under the Securities Act of 1933 or the Securities Exchange Act of 1934, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release dated December 3, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICA GREENER TECHNOLOGIES, INC. Date:December 3, 2015 By: /s/ John P. Mooney John P. Mooney, Chief Executive Officer 2
